



Exhibit 10.41
THIRD AMENDED AND RESTATED INDEMNITY
AGREEMENT REGARDING HAZARDOUS MATERIALS
THIS THIRD AMENDED AND RESTATED INDEMNITY AGREEMENT REGARDING HAZARDOUS
MATERIALS (this “Agreement”), is made as of this 27th day of April, 2018, by
CARTER VALIDUS OPERATING PARTNERSHIP II, LP, a Delaware limited partnership
(“Borrower”), CARTER VALIDUS MISSION CRITICAL REIT II, INC., a Maryland
corporation (“REIT”), EACH OF THE ENTITIES IDENTIFIED AS “INITIAL SUBSIDIARY
GUARANTORS” ON THE SIGNATURE PAGES OF THIS AGREEMENT (the “Initial Subsidiary
Guarantors”) and EACH ADDITIONAL GUARANTOR (AS DEFINED IN THE CREDIT AGREEMENT
[HEREINAFTER DEFINED]) THAT MAY HEREAFTER BECOME A PARTY TO THIS AGREEMENT
(REIT, Initial Subsidiary Guarantors and such Additional Guarantors are
sometimes hereinafter referred to individually as a “Guarantor” and collectively
as “Guarantors”) for the benefit of KEYBANK NATIONAL ASSOCIATION, a national
banking association (“KeyBank”), as administrative agent for itself and such
other lenders which may now or hereafter become parties to the “Credit
Agreement” (KeyBank in its capacity as administrative agent is hereinafter
referred to as “Agent”, and KeyBank, for itself, and such other lenders are
hereinafter referred to collectively as the “Lenders”).
W I T N E S S E T H:
WHEREAS, the Initial Subsidiary Guarantors and Additional Guarantors are the
owners or ground lessees with respect to “Pool Properties” (as such term is
defined in the Credit Agreement) and the “Land” shall include the real property
owned or ground leased by the Initial Subsidiary Guarantors and Additional
Guarantors that are Pool Properties (the Land, together with all improvements
now or hereafter located in, on or under the Land, collectively, the
“Property”);
WHEREAS, Borrower, KeyBank, the other lending institutions from time to time
party thereto, and Agent are parties to that certain Second Amended and Restated
Credit Agreement dated as of December 22, 2015, as amended by that certain First
Amendment to Second Amended and Restated Credit Agreement and Amendment to Other
Loan Documents dated as of September 30, 2016 and that certain Second Amendment
to Second Amended and Restated Credit Agreement dated as of October 6, 2017 (as
the same may have from time to time been amended, modified, supplemented or
varied, the “Existing Credit Agreement”);
WHEREAS, Borrower, KeyBank and Lenders have agreed to enter into that certain
Third Amended and Restated Credit Agreement dated as of even date herewith (as
the same may be varied, extended, supplemented, consolidated, replaced,
increased, renewed, modified, amended or restated from time to time, the “Credit
Agreement”), pursuant to which Lenders have agreed to provide to Borrower a
revolving credit and term loan facility in the aggregate amount of up to
$700,000,000.00 pursuant to the terms and conditions therein, which facility may
be increased to up to $1,000,000,000.00 pursuant to Section 2.11 of the Credit
Agreement (the “Loan”), and which Loan is evidenced by, among other things,
those certain Amended and Restated Revolving Credit Notes made by Borrower to
the order of Revolving Credit Lenders in the aggregate principal face amount of
$450,000,000.00, those certain Amended and Restated Term Loan A Notes made by
Borrower to the order of the Term Loan Lenders in the aggregate principal face
amount of $250,000,000.00, and that certain Amended and Restated Swing Loan Note
made by Borrower to the order of KeyBank in the principal face amount of
$30,000,000.00 (together with all amendments, modifications, replacements,
consolidations, increases, supplements and extensions thereof, collectively, the
“Note”) and secured by, among other things, pledges of the Equity Interests of
the Additional Guarantors owned by Borrower (collectively, the “Pledges”);
WHEREAS, Guarantors have executed and delivered to Agent and the Lenders that
certain Third Amended and Restated Unconditional Guaranty of Payment and
Performance dated as of even date herewith;
WHEREAS, as a condition to execution of the Credit Agreement, Lenders require
Borrower and Guarantors to provide certain indemnities concerning Hazardous
Substances (as hereinafter defined) presently upon, in or under the Property, or
hereafter placed or otherwise located thereon or therein;
WHEREAS, to induce Lenders to make the Loan, Borrower and Guarantors agreed to
provide this Agreement for Lenders’ and Agent’s benefit.
NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 ($10.00)
Dollars and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Lenders and Agent, by their acceptance of
delivery hereof, and Borrower and the Guarantors hereby agree as follows:
1.Definitions. Capitalized terms that are used herein that are not otherwise
defined herein shall have the meanings set forth in the Credit Agreement. It is
acknowledged and agreed that the Pledges shall include any Pledge delivered
after the date hereof and any amendment to any Pledge, and the “Land” shall
include the real property owned by the Additional Guarantors that are Pool
Properties. The following definitions shall apply for purposes of this
Agreement:
(a)    “Environmental Law” shall mean any agreement or restriction pertaining to
any Mold Condition or any federal, state or local statute, regulation,
ordinance, code, rule, regulation or rule of common law or any judicial or
administrative decree or decision, whether now existing or hereinafter enacted,
promulgated or issued, with respect to any Hazardous Substances, Mold, drinking
water, groundwater, wetlands, landfills, open dumps, storage tanks, underground
storage tanks, solid waste, waste water, storm water run-off, waste emissions or
wells. Without limiting the generality of the foregoing, the term shall
encompass each of the following statutes and their state and local equivalents,
and regulations promulgated thereunder, and amendments and successors to such
statutes and regulations, as are applicable and as may be enacted and
promulgated from time to time: (i) the Comprehensive Environmental Response,
Compensation and Liability Act of 1980 (codified in scattered sections of 26
U.S.C.; 33 U.S.C.; 42 U.S.C. and 42 U.S.C. §9601 et seq.); (ii) the Resource
Conservation and Recovery Act of 1976 (42 U.S.C. §6901 et seq.); (iii) the
Hazardous Materials Transportation Act (49 U.S.C. §1801 et seq.); (iv) the Toxic
Substances Control Act (15 U.S.C. §2061 et seq.); (v) the Clean Water Act (33
U.S.C. §1251 et seq.); (vi) the Clean Air Act (42 U.S.C. §7401 et seq.); (vii)
the Safe Drinking Water Act (21 U.S.C. §349; 42 U.S.C. §201 and §300f et seq.);
(viii) the National Environmental Policy Act of 1969 (42 U.S.C. §4321); (ix) the
Superfund Amendment and Reauthorization Act of 1986 (codified in scattered
sections of 10 U.S.C., 29 U.S.C., 33 U.S.C. and 42 U.S.C.); and (x) Title III of
the Superfund Amendment and Reauthorization Act (40 U.S.C. §1101 et seq.).
(b)    “Hazardous Substances” shall mean each and every element, compound,
chemical mixture, contaminant, pollutant, toxic substances, oil, material, waste
or other substance which is defined, determined or identified as hazardous or
toxic under any Environmental Law. Without limiting the generality of the
foregoing, the term shall mean and include:
(i)    “hazardous substances” as defined in the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, the Superfund Amendment and
Reauthorization Act of 1986, or Title III of the Superfund Amendment and
Reauthorization Act, each as amended, and regulations promulgated thereunder;
(ii)    “hazardous waste” and “regulated substances” as defined in the Resource
Conservation and Recovery Act of 1976, as amended, and regulations promulgated
thereunder;
(iii)    “hazardous materials” as defined in the Hazardous Materials
Transportation Act, as amended, and regulations promulgated thereunder; and
(iv)    “chemical substance or mixture” as defined in the Toxic Substances
Control Act, as amended, and regulations promulgated thereunder.
(c)    “Indemnified Parties” shall mean each of Lenders, Agent, their respective
parent, subsidiaries and affiliates, each of their respective shareholders,
directors, officers, employees and agents and the successors and assigns of any
of them; and “Indemnified Party” shall mean any one of the Indemnified Parties.
(d)    “Mold” shall mean surficial or airborne microbial constituents,
regardless of genus, species, or whether commonly referred to as mildew, mold,
mold spores, fungi, bacteria or similar description.
(e)    “Mold Condition” shall mean the growth or existence of Mold, in such
condition, location or quantity as would, individually or in the aggregate,
pursuant to applicable Environmental Law or commercially reasonable industry
standards, have a material adverse effect on (i) human health or the
environment, or (ii) the value or condition of the Property.
(f)    “Release” shall mean any releasing, spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, storing, escaping, leaching,
dumping, or discarding, burying, abandoning, or disposing into the environment.
(g)    “Threat of Release” shall mean a substantial likelihood of a Release
which requires, pursuant to Environmental Law, action to prevent or mitigate
damage to the environment which may result from such Release.
2.    Indemnity Agreement. Borrower and Guarantors, each jointly and severally,
covenant and agree, at their sole cost and expense, to indemnify, defend (at
trial and appellate levels and with attorneys, consultants and experts
reasonably acceptable to Lenders) and hold each Indemnified Party harmless
against and from any and all liens, damages, losses, liabilities, obligations,
settlement payments, penalties, assessments, citations, directives, claims,
litigation, demands, defenses, judgments, suits, proceedings, costs,
disbursements or expenses of any kind or of any nature whatsoever (including,
without limitation, reasonable attorneys’, consultants’ and experts’ fees and
disbursements incurred in investigating, defending against, settling or
prosecuting any claim, litigation or proceeding) which may at any time be
imposed upon, incurred by or asserted or awarded against such Indemnified Party
or the Property, and arising directly or indirectly from or out of: (A) the
Release or Threat of Release of any Hazardous Substances on, in, under or
affecting all or any portion of the Property or any Hazardous Substances
migrating to any surrounding areas from the Property, regardless of whether or
not caused by or within the control of Borrower or any Guarantor; (B) the
existence of any Mold Condition on, in, under or affecting all or any portion of
the Property, regardless of whether or not caused by or within the control of
Borrower or any Guarantor; (C) the violation of any Environmental Laws relating
to or affecting the Property, Borrower or any Guarantor, whether or not caused
by or within the control of Borrower or any Guarantor; (D) the failure of
Borrower or any Guarantor to comply fully with the terms and conditions of this
Agreement or Sections 7.5 (b) and (c), 7.6(b), 7.10 and 8.6 of the Credit
Agreement, as if such sections were specifically set forth herein; (E) the
violation of any Environmental Laws in connection with other real property of
Borrower or any Guarantor which gives or may give rise to any rights whatsoever
in any party with respect to the Property by virtue of any Environmental Laws;
or (F) the enforcement of this Agreement, including, without limitation, (i) the
costs of assessment, containment and/or removal of any and all Hazardous
Substances from all or any portion of the Property or any Hazardous Substances
migrating to any surrounding areas from the Property, (ii) the costs of
assessment, containment, abatement, remediation and/or removal of any Mold
Condition from all or any portion of the Property pursuant to or in accordance
with any Environmental Law, (iii) the costs of any actions taken in response to
a Release or Threat of Release of any Hazardous Substances on, in, under or
affecting all or any portion of the Property or any Hazardous Substances
migrating to any surrounding areas from the Property to prevent or minimize such
Release or Threat of Release so that it does not migrate or otherwise cause or
threaten danger to present or future public health, safety, welfare or the
environment, (iv) the costs of any actions taken in response to any Mold
Condition on, in, under or affecting all or any portion of the Property to
prevent or minimize such Mold Condition so that it does not migrate or otherwise
cause or threaten danger to present or future public, health, safety, welfare or
the environment, and (v) costs incurred to comply with applicable Environmental
Laws in connection with all or any portion of the Property or any Hazardous
Substances migrating to surrounding areas from the Property; provided, however,
nothing contained in this Paragraph 2 shall require Borrower or any Guarantor to
indemnify, defend or hold any Indemnified Party harmless from any matter, cost
or expense arising or resulting solely from such Indemnified Party’s own gross
negligence or willful misconduct as determined by a final judgment of a court of
competent jurisdiction after the exhaustion of all applicable appeal periods.
Nothing herein shall require Borrower or any Guarantor to indemnify, defend or
hold any Indemnified Party harmless from any matter, cost or expense relating to
a Release or Threat of Release of Hazardous Substances or violation of any
Environmental Law or the existence of any Mold Condition first occurring after
the Agent, Lenders or their nominee or any purchaser acquires title to the
Equity Interests in the Guarantor which owns such Pool Property by the exercise
of its foreclosure remedies or by deed or assignment in lieu of foreclosure.
Nothing herein shall be construed for purposes of any Environmental Law as
devolving control of the Property or imposing owner or operator status on Agent,
any Lender, or any trustee acting on their behalf.
3.    Survival. Except as expressly provided in Paragraph 2, above, the
indemnity set forth above in Paragraph 2 shall survive the repayment of the Loan
and any exercise of any remedies under any Pledge, including without limitation,
the power of sale, or any other remedy in the nature of foreclosure, and shall
not merge with any deed or transfer or assignments given by Borrower or any
Guarantor to Agent or Lenders in lieu of foreclosure or any deed or transfer or
assignments under a power of sale.
4.    No Waiver. The liabilities of Borrower and Guarantors under this Agreement
shall remain in full force and effect and shall in no way be limited or impaired
by, and Borrower and each Guarantor hereby consent to and agree to be bound by,
any amendment or modification of the provisions of the Loan Documents (but
excluding amendments to this Agreement unless made in accordance with Paragraph
11 below) to or with Lenders or Agent by Borrower or Guarantors or any person
who succeeds Borrower or any Guarantor as owner of the fee or leasehold interest
in a Property. In addition, notwithstanding any terms of any of the Loan
Documents to the contrary, the liability of Borrower and Guarantors under this
Agreement shall remain in full force and effect and shall in no way be limited
or impaired by: (i) any extensions of time for performance required by any of
the Loan Documents; (ii) except as expressly provided in Paragraph 2 above, any
sale, assignment or foreclosure of the Note or any Pledge, or any sale or
transfer of all or part of the Property or any Equity Interest subject to a
Pledge; (iii) any exculpatory provision in any of the Loan Documents limiting
Lenders’ or Agent’s recourse to property encumbered by the Pledges or to any
other security, or limiting Lenders’ or Agent’s rights to a deficiency judgment
against any Guarantor or Borrower; (iv) the accuracy or inaccuracy of the
representations and warranties made by Borrower or any Guarantor under any of
the Loan Documents; (v) the release of Borrower or any Guarantor or any other
Person from performance or observance of any of the agreements, covenants, terms
or conditions contained in the Loan Documents by operation of law, Lenders’ or
Agent’s voluntary act, or otherwise; (vi) the release or substitution, in whole
or in part, of any security for the Note; (vii) Lenders’ or Agent’s failure to
record any Loan Document or file any UCC-1 financing statements (or Lenders’ or
Agent’s improper recording or filing of any thereof) or to otherwise perfect,
protect, secure or insure any security interest or lien given as security for
the Note; (viii) any indemnification that might be provided by a tenant of the
Property or any other Person; and, in any such case, whether with or without
notice to Borrower or Guarantors and with or without consideration;
(ix) Lenders’ or Agent’s omission or delay to exercise any right described in
this Agreement or in connection with any notice (except for notices required of
the Lenders or Agent pursuant to this Agreement), demand, warning or claim
regarding violations of any Environmental Laws governing the Property; (x) any
bankruptcy, insolvency, reorganization, composition, adjustment, dissolution,
liquidation or other like proceeding relating to any Guarantor or Borrower, or
any affiliate of any Guarantor or Borrower, or any action taken with respect to
this Agreement by any trustee or receiver or by any court in any such
proceeding, whether or not Borrower or such Guarantor shall have had notice or
knowledge of any of the foregoing; (xi) any acceptance of partial performance of
any of the obligations of Borrower under the Loan Documents; or (xii) any bid or
purchase at any sale of the collateral described in the Loan Documents or
otherwise.
5.    Separate Obligations.
(a)    The certifications, representations, warranties, covenants and agreements
of Borrower and Guarantors set forth in this Agreement (including, without
limitation, the indemnity provided for in Paragraph 2 above) are separate and
distinct obligations from Borrower’s and Guarantors’ obligations under the Loan
Documents; and, notwithstanding anything to the contrary contained in any Loan
Document, and even though the certifications, representations, warranties,
covenants or agreements of Borrower and Guarantors contained herein may be
identical or substantially similar to certifications, representations,
warranties, covenants or agreements of Borrower and Guarantors set forth in the
Loan Documents and secured thereby, the obligations of Borrower and Guarantors
under this Agreement are not secured by the lien of the Pledges or the security
interests or other collateral described in the Pledges or the other Loan
Documents, it being the intent of Borrower and Guarantors to create separate
obligations of Borrower and Guarantors hereunder which can be enforced against
such Persons without regard to the existence of the Pledges or other Loan
Documents or the liens or security interests created therein.
(b)    This Agreement shall be deemed to be continuing in nature and shall not
be discharged or satisfied by repayment of the Obligations or by the exercise of
any remedy by Agent under the Loan Documents, including foreclosure of any
Pledge or other security documents, and shall, except as expressly provided in
Paragraph 2 above, continue in effect after any transfer of the Property,
including, without limitation, transfers pursuant to foreclosure proceedings (or
in lieu of foreclosure) and subsequent transfers, even if, as a part of any such
remedy, the Obligations are paid or satisfied in full.
(c)    Borrower and each Guarantor hereby specifically agrees that the fact that
this Agreement is included in the definition of “Loan Documents”, and that,
accordingly, a misrepresentation or default hereunder shall constitute a default
under the Pledges and other Loan Documents, shall not be construed to imply that
any statement or agreement set forth above in this Paragraph 5 is inaccurate or
untrue in any respect whatsoever.
(d)    Borrower and each Guarantor hereby specifically agrees never to make any
allegation contrary to the forgoing provisions of this Paragraph 5 and expressly
waives and renounces any and all claims, defenses and other rights which are
dependent upon an allegation or proposition contrary to the foregoing provisions
of this Paragraph 5; and Borrower and each Guarantor hereby expressly waives and
renounces the benefit of any statute or rule of law or equity now provided, or
which may hereafter be provided, which would produce a result contrary to or in
conflict with the foregoing provisions of this Paragraph 5 or in conflict with
or in derogation of the indemnity set forth in Paragraph 2 above.
6.    Waiver by Borrower and Guarantors. BORROWER AND EACH GUARANTOR WAIVES ANY
RIGHT OR CLAIM OF RIGHT TO CAUSE A MARSHALLING OF BORROWER’S OR ANY GUARANTOR’S
ASSETS OR TO CAUSE LENDERS OR AGENT TO PROCEED AGAINST ANY OF THE SECURITY FOR
THE LOAN BEFORE PROCEEDING UNDER THIS AGREEMENT AGAINST BORROWER OR ANY
GUARANTOR OR TO PROCEED AGAINST BORROWER OR GUARANTORS, OR ANY OF THEM, IN ANY
PARTICULAR ORDER. BORROWER AND EACH GUARANTOR AGREES THAT ANY PAYMENTS REQUIRED
TO BE MADE HEREUNDER SHALL BECOME DUE ON DEMAND. BORROWER AND EACH GUARANTOR
EXPRESSLY WAIVES AND RELINQUISHES ALL RIGHTS AND REMEDIES (INCLUDING ANY RIGHTS
OF SUBROGATION FOR SO LONG AS THE OBLIGATIONS ARE NOT INDEFEASIBLY PAID AND
SATISFIED IN FULL AND THE LENDERS’ OBLIGATIONS TO EXTEND CREDIT UNDER THE CREDIT
AGREEMENT HAVE NOT BEEN TERMINATED) ACCORDED BY APPLICABLE LAW TO BORROWER OR
GUARANTOR THAT IT MAY HAVE AGAINST LENDERS OR AGENT. BORROWER AND EACH GUARANTOR
COVENANTS AND AGREES THAT UPON THE COMMENCEMENT OF A VOLUNTARY OR INVOLUNTARY
BANKRUPTCY PROCEEDING BY OR AGAINST BORROWER OR ANY GUARANTOR, NEITHER BORROWER
NOR ANY GUARANTOR SHALL SEEK A SUPPLEMENTAL STAY OR OTHERWISE PURSUANT TO 11
U.S.C. §105 OR ANY OTHER PROVISION OF THE BANKRUPTCY REFORM ACT OF 1978, AS
AMENDED, OR ANY OTHER DEBTOR RELIEF LAW (WHETHER STATUTORY, COMMON LAW, CASE
LAW, OR OTHERWISE) OF ANY JURISDICTION WHATSOEVER, NOW OR HEREAFTER IN EFFECT,
WHICH MAY BE OR BECOME APPLICABLE, TO STAY, INTERDICT, CONDITION, REDUCE OR
INHIBIT THE ABILITY OF LENDER TO ENFORCE ANY RIGHTS OF LENDER OR AGENT AGAINST
BORROWER OR ANY GUARANTOR BY VIRTUE OF THIS AGREEMENT OR OTHERWISE.
7.    Delay. No delay on Lenders’ or Agent’s part in exercising any right, power
or privilege under any of the Loan Documents shall operate as a waiver of any
privilege, power or right hereunder.
8.    Releases. Any one or more of Borrower or Guarantors or any other party
liable upon or in respect of this Agreement or the Loan may be released without
affecting the liability of any party not so released.
9.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original. Said counterparts shall constitute
but one and the same instrument and shall be binding upon each of the
undersigned individually as fully and completely as if all had signed but one
instrument so that the joint and several liability of each of the undersigned
hereunder shall be unaffected by the failure of any of the undersigned to
execute any or all of the said counterparts.
10.    Notices. Each notice, demand, election or request provided for or
permitted to be given pursuant to this Agreement shall be given in the manner
provided in the Credit Agreement if given to Borrower or Agent or as provided in
the Guaranty if given to any Guarantor.
11.    Amendments. No provision of this Agreement may be changed, waived,
discharged or terminated orally, by telephone or by any other means except by an
instrument in writing signed by the party against whom enforcement of the
change, waiver, discharge or termination is sought.
12.    Effect. Except as herein provided, this Agreement shall be binding upon
and shall inure to the benefit of each of the Borrower, each of the Guarantors
and their respective successors, successors-in-title and assigns, and shall
inure to the benefit of Lenders, Agent, the other Indemnified Parties, and their
respective successors and assigns. Notwithstanding the foregoing, none of
Borrower or Guarantors, without the prior written consent of Lenders in each
instance, may assign, transfer or set over to another, in whole or in part, all
or any part of their benefits, rights, duties and obligations hereunder,
including, but not limited to, performance of and compliance with conditions
hereof.
13.    GOVERNING LAW; CONSENT TO JURISDICTION. THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL PURSUANT TO SECTION 5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW IN ALL RESPECTS BE GOVERNED BY, AND INTERPRETED AND
DETERMINED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. BORROWER AND
EACH GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY (A) SUBMITS TO PERSONAL
JURISDICTION IN THE STATE OF NEW YORK OVER ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, AND (B) WAIVES ANY AND ALL
PERSONAL RIGHTS UNDER THE LAWS OF ANY STATE (I)TO THE RIGHT, IF ANY, TO TRIAL BY
JURY, OR (II) TO OBJECT TO JURISDICTION WITHIN THE STATE OF NEW YORK OR VENUE IN
ANY PARTICULAR FORUM (INCLUDING FEDERAL) WITHIN THE STATE OF NEW YORK. BORROWER
AND EACH GUARANTOR AGREES THAT, IN ADDITION TO ANY METHODS OF SERVICE OF PROCESS
PROVIDED FOR UNDER APPLICABLE LAW, ALL SERVICE OF PROCESS IN ANY SUCH SUIT,
ACTION OR PROCEEDING MAY BE MADE BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT
REQUESTED, DIRECTED TO BORROWER AT THE ADDRESSES SET FORTH IN THE CREDIT
AGREEMENT OR TO GUARANTORS AT THE ADDRESS SET FORTH IN THE GUARANTY, AND SERVICE
SO MADE SHALL BE COMPLETE FIVE (5) DAYS AFTER THE SAME SHALL BE SO MAILED.
NOTHING CONTAINED HEREIN, HOWEVER, SHALL PREVENT LENDERS OR AGENT FROM BRINGING
ANY SUIT, ACTION OR PROCEEDING OR EXERCISING ANY RIGHTS AGAINST ANY SECURITY AND
AGAINST BORROWER OR ANY GUARANTOR PERSONALLY, AND AGAINST ANY PROPERTY OF
BORROWER OR ANY GUARANTOR, WITHIN ANY OTHER STATE. INITIATING SUCH SUIT, ACTION
OR PROCEEDING OR TAKING SUCH ACTION IN ANY STATE SHALL IN NO EVENT CONSTITUTE A
WAIVER OF THE AGREEMENT CONTAINED HEREIN THAT THE LAWS OF THE STATE OF NEW YORK
SHALL GOVERN THE RIGHTS AND OBLIGATIONS OF BORROWER, GUARANTORS, LENDERS AND
AGENT HEREUNDER OR OF THE SUBMISSION HEREIN MADE BY BORROWER AND THE GUARANTORS
TO PERSONAL JURISDICTION WITHIN THE STATE OF NEW YORK.
14.    Amendment and Restatement. This Agreement amends, restates and supersedes
in all respects that certain Second Amended and Restated Indemnity Agreement
Regarding Hazardous Materials dated December 22, 2015 by Borrower and the
Guarantors party thereto for the benefit of Agent, KeyBank and the other lending
institutions from time to time party to the Existing Credit Agreement.



IN WITNESS WHEREOF, Borrower and Guarantors have caused this Agreement to be
executed under seal as of the day and year first written above.
BORROWER:
CARTER VALIDUS OPERATING PARTNERSHIP II, LP, a Delaware limited partnership
By:
Carter Validus Mission Critical REIT II, Inc., a Maryland corporation, its
general partner

By:
/s/ Todd M. Sakow    

Name: Todd M. Sakow
Title: Chief Financial Officer and Treasurer
(SEAL)


REIT:
CARTER VALIDUS MISSION CRITICAL REIT II, INC., a Maryland corporation
By:/s/ Todd M. Sakow    
Name: Todd M. Sakow
Title: Chief Financial Officer and Treasurer
(SEAL)




[Signatures Continued on Next Page]
















INITIAL SUBSIDIARY GUARANTORS:
HC-11250 FALLBROOK DRIVE, LLC,
HCII-5525 MARIE AVENUE, LLC,
HEALTH CARE II-110 CHARLOIS BOULEVARD, LLC,
HCII-150 YORK STREET, LLC,
HCII-1800 PARK PLACE AVENUE, LLC,
HCII-5100 INDIAN CREEK PARKWAY, LLC,
DCII-505 W. MERRILL STREET, LLC,
HCII-30 PINNACLE DRIVE, LLC,
HCII-110 EAST MEDICAL CENTER BLVD., LLC,
HCII-15 ENTERPRISE DRIVE, LLC,
HCII-68 CAVALIER BOULEVARD, LLC,
HCII-107 FIRST PARK DRIVE, LLC,
HCII-3590 LUCILLE DRIVE, LLC,
HCII-237 WILLIAM HOWARD TAFT ROAD, LLC,
HCII-2752 CENTURY BOULEVARD, LLC,
HCII-200 MEMORIAL DRIVE, LLC,
DCII-5400-5510 FELTL ROAD, LLC,
HCII-2001 HERMANN DRIVE, LLC,
HCII-1131 PAPILLION PARKWAY, LLC,
HCII-HERITAGE PARK, LLC,
HCII-HPI HEALTHCARE PORTFOLIO, LLC, and
HCII-750 12TH AVENUE, LLC,
each a Delaware limited liability company
By:
Carter Validus Operating Partnership II, LP, a Delaware limited partnership

By:
Carter Validus Mission Critical REIT II, Inc.,
a Maryland corporation, its general partner

By:/s/ Todd M. Sakow    
Name: Todd M. Sakow
Title: Chief Financial Officer and Treasurer
(SEAL)






[SIGNATURES CONTINUED ON NEXT PAGE]
DCII-700 AUSTIN AVENUE, LLC,
HCII HPI-3110 SW 89TH STREET, LLC,
HCII HPI-1616 S. KELLY AVENUE, LLC,
HCII HPI-3212 89TH STREET, LLC,
HCII HPI-300 NW 32ND STREET, LLC,
HCII HPI-3125 SW 89TH STREET, LLC,
HCII HPI-3115 SW 89TH STREET, LLC,
DCII-5225 EXCHANGE DRIVE, LLC,
DCII-3255 NEIL ARMSTRONG BOULEVARD, LLC,
DCII-200 CAMPUS DRIVE, LLC,
HCII-11200 NORTH PORTLAND AVENUE, LLC,
DCII-400 MINUTEMAN ROAD, LLC,
DCII-2601 W. BROADWAY ROAD, LLC,
C&Y PARTNERS, LLC,
DCII-1501 OPUS PLACE, LLC,
DCII-10309 WILSON BLVD., LLC,
HCII-2111 OGDEN AVENUE, LLC,
DCII-1400 CROSSBEAM DRIVE, LLC,
DCII-1400 KIFER ROAD, LLC,
DCII-8700 GOVERNORS HILL DRIVE, LLC,
HCII-9800 LEVIN ROAD NW, LLC,
HCII-4409 NW ANDERSON HILL ROAD, LLC,
DCII-2005 EAST TECHNOLOGY CIRCLE, LLC,
HCII-1015 S. WASHINGTON AVENUE, LLC,
DCPII-SAC-11085 SUN CENTER DRIVE, LLC,
DCPII-SAC-3065 GOLD CAMP DRIVE, LLC, and
DCII-4121 PERIMETER CENTER PLACE, LLC,
each a Delaware limited liability company
By:
Carter Validus Operating Partnership II, LP, a Delaware limited partnership

By:
Carter Validus Mission Critical REIT II, Inc.,
a Maryland corporation, its general partner

By:/s/ Todd M. Sakow    
Name: Todd M. Sakow
Title: Chief Financial Officer and Treasurer
(SEAL)


[SIGNATURES CONTINUED ON NEXT PAGE]


HCII-30 PINNACLE DRIVE PA, LP, a Delaware limited partnership
By:
HCII-30 Pinnacle Drive, LLC, a Delaware limited liability company, its general
partner

By:
Carter Validus Operating Partnership II, LP, a Delaware limited partnership, its
sole member

By:
Carter Validus Mission Critical REIT II, Inc., a Maryland corporation, its
General Partner

By:/s/ Todd M. Sakow            
Name: Todd M. Sakow
Title: Chief Financial Officer and Treasurer
(SEAL)
HCII-2752 CENTURY BOULEVARD PA, LP, a Delaware limited partnership
By:
HCII-2752 Century Boulevard, LLC, a Delaware limited liability company, its
general partner

By:
Carter Validus Operating Partnership II, LP, a Delaware limited partnership, its
sole member

By:
Carter Validus Mission Critical REIT II, Inc., a Maryland corporation, its
General Partner

By:/s/ Todd M. Sakow            
Name: Todd M. Sakow
Title: Chief Financial Officer and Treasurer
(SEAL)


[SIGNATURES CONTINUED ON NEXT PAGE]


HCII-110 CHARLOIS BOULEVARD, LP, a Delaware limited partnership
By:
Health Care II-110 Charlois Boulevard, LLC, a Delaware limited liability
company, its general partner

By:
Carter Validus Operating Partnership II, LP, a Delaware limited partnership, its
sole member

By:
Carter Validus Mission Critical REIT II, Inc., a Maryland corporation, its
General Partner

By:/s/ Todd M. Sakow            
Name: Todd M. Sakow
Title: Chief Financial Officer and Treasurer
(SEAL)


DCII-1400 CROSSBEAM DR., LP, a Delaware limited partnership
By:
DCII-1400 Crossbeam Drive, LLC, a Delaware limited liability company, its
general partner

By:
Carter Validus Operating Partnership II, LP, a Delaware limited partnership, its
sole member

By:
Carter Validus Mission Critical REIT II, Inc., a Maryland corporation, its
General Partner

By:/s/ Todd M. Sakow            
Name: Todd M. Sakow
Title: Chief Financial Officer and Treasurer
(SEAL)







